Exhibit 10.8
BEARINGPOINT, INC.
PERFORMANCE CASH AWARD AGREEMENT
     THIS PERFORMANCE CASH AWARD AGREEMENT (this “Agreement”) evidences a grant
of a performance cash award (the “Cash Award”) made by BearingPoint, Inc., a
Delaware corporation (the “Company”) to the individual (the “Award Recipient”)
named in the Award Notice of Performance Cash Award to which this Agreement
relates. The award has been granted pursuant to the BearingPoint, Inc. 2000
Long-Term Incentive Plan (the “Plan”). By signing the Award Notice, the Award
Recipient: (a) acknowledges receipt of and represents that the Award Recipient
has read and is familiar with the Award Notice, this Agreement and the Plan,
(b) accepts the award subject to all of the terms and conditions of the Award
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Compensation
Committee (the “Committee”) of the Board of Directors of the Company regarding
any questions arising under the Award Notice, this Agreement or the Plan. Unless
otherwise defined herein, capitalized terms shall have the meanings assigned to
such terms in the Plan.
     1. Grant of Cash Award.
          (a) Award. On the Grant Date, the Award Recipient shall receive,
subject to the provisions of this Agreement, a Cash Award in the amount set
forth in the Award Notice. Each Cash Award consists of a bookkeeping entry
representing the right to receive cash on a date determined in accordance with
the Award Notice and this Agreement.
          (b) Consideration. The Award Recipient is not required to make any
monetary payment as a condition to receiving cash issued upon settlement of the
Cash Award, the consideration for which shall be future services to be rendered
to the Company or for its benefit.
     2. Earning and Vesting of Cash Award.
          (a) General. Except as provided in Section 5 and Section 7 of this
Agreement, the Award Recipient’s Cash Award shall become earned in whole or in
part in accordance with the table in Section 3(b) on December 31, 2009 and shall
become vested if (i) the Award Recipient remains continuously employed until the
Settlement Date set forth in Section 4(a) and (ii) the performance criteria (the
“Performance Measures”) set forth in Section 3(a) hereof are satisfied.
          (b) Other Forfeitures. Notwithstanding the general vesting provisions
of Section 2(a), the Award Recipient’s Cash Award shall be forfeited completely
upon a finding by a committee consisting of the Chairman of the Board, the chief
executive officer of the Company and the general counsel of the Company (the
“Determination Committee”) upon a finding by the executive vice president of the
Company responsible for the Award Recipient’s business unit that the Award
Recipient has violated his duty of loyalty to the Company or otherwise breached
the conditions of his employment. No such forfeiture shall occur, however, until
such time as the Award Recipient’s appeal of the decision of the Determination
Committee to the Managing

 



--------------------------------------------------------------------------------



 



Director Compensation Committee (the “MDCC”) has been made and decided
unfavorably by the MDCC or the Award Recipient has decided not to pursue such an
appeal. The following shall constitute such a violation or breach, with each
such term as hereinafter defined: the Award Recipient’s (i) having a Conflict of
Interest; (ii) disclosure of Proprietary Information; (iii) violation of the
Company’s anti-harassment policy; (iv) violation of the Company’s
non-competition requirements and (v) violation of the Company’s non-solicitation
rules.
For purposes of this Agreement the referenced terms are defined as follows:
“Conflict of Interest” means any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial or
consulting activities, which interest might in any way adversely affect the
Company.
“Proprietary Information” means all business information or material disclosed
to, developed, or known by the Award Recipient as a consequence of his
employment with the Company and that pertains to the Company or its
subsidiaries, affiliates, predecessors or successors (collectively referred to
herein as the “Company”), that the Company treats as confidential and/or that is
embodied in or relates to Works. Proprietary Information includes the Company’s
non-public discoveries, ideas, inventions, concepts, software and related
documentation, designs, drawings, specifications, techniques, methodologies,
models, data, source code, object code, documentation, diagrams, flow charts,
research, development, processes, training materials, templates, procedures,
“know-how,” tools, identities of clients and prospective clients, client
accounts or lists, web design needs, client advertising needs and history,
client reports, client proposals, research regarding prospective clients,
product information and reports, accounts, billing methods, pricing, data,
sources of supply, business methods, production or merchandising systems or
plans, marketing, sales and business strategies and plans, finances, operations,
and information regarding employees.
“Works” means (i) any inventions, trade secrets, ideas or original works of
authorship that the Award Recipient conceives, develops, discovers or makes, in
whole or in part, during his employment with the Company and that relate to the
Company’s business or its actual or demonstrably anticipated research or
development; (ii) any inventions, trade secrets, ideas or original works of
authorship that the Award Recipient conceives, develops, discovers or makes in
whole or in part during or for a period of one year after his employment with
the Company and which are made through the use of any of the Company’s
equipment, facilities, supplies, trade secrets or time, or which result from any
work that the Award Recipient performs or performed for the Company; and
(iii) any part or aspect of any of the foregoing.
“Non-Competition” means while employed with the Company and for 24 months after
his termination or resignation, for whatever reason, directly or indirectly, on
his own behalf or on behalf of a Competitive Business (as specified in
Exhibit A), in any geographic area or market where he (or a direct report of his
business unit)

2



--------------------------------------------------------------------------------



 



provided services to the Company during the preceding 12 months: (I) engages in
or is employed by or affiliated with a Competitive Business in which he performs
the same or similar duties or responsibilities or provides comparable services
that he performed or provided while employed with the Company; (II) offers to
provide to any client or prospective client similar services in the same line of
business to those which he conducted, provided or offered to provide while
employed by the Company; (III) renders advice or services to, or otherwise
assists, any Competitive Business in rendering advice or services similar to
that advice or services offered or provided by the Company through him or his
business unit to any client or prospective client; (IV) diverts or attempts to
divert any client or prospective client from the Company to a Competitive
Business; (V) transacts any business with any client or prospective client
which, in any manner, would have, or is likely to have, an adverse effect upon
the Company’s existing or prospective business relationships; and/or (VI)
develops, acquires or maintains an ownership interest in a Competitive Business,
provided that an ownership interest of less than 5% of the outstanding capital
stock of a publicly traded Competitive Business shall not be a violation of this
provision.
“Non-Solicitation” means either (I) during his employment with the Company and
for a period of 24 months after his termination or resignation, for whatever
reason, agreeing to take any action to, or do anything reasonably intended to,
solicit any client or prospective client on his own behalf or on behalf of a
Competitive Business or otherwise to influence or attempt to influence any
client or prospective client to cease or refrain from doing business, or reduce
the client’s business, with the Company. The term “solicit” includes any direct
or indirect approach, verbal or written, to a client or prospective client
containing an offer, announcement, request, petition, solicitation or other
entreaty that asks, urges, encourages, invites, moves or otherwise persuades a
client or prospective client to contact or respond to him or a Competitive
Business for business purposes or (II) while employed with the Company and for
24 months after his termination or resignation, for whatever reason, attempting
to hire, employ, solicit for employment or attempting to hire (or assist a
Competitive Business in doing so) any employee of the Company or any former
employee who left the Company within 12 months before or after his termination
or resignation. This prohibition applies to any direct or indirect, written or
verbal, contact for employment purposes and includes, but is not limited to,
notice of alternative job opportunities, responses to employee inquiries,
referrals to hiring managers or providing employee identity, contact,
performance or compensation information to a Competitive Business or its
representative. Impermissible solicitation also includes any direct or indirect
offer to engage or retain a Company employee or former employee as an employee,
agent, consultant, independent contractor or in any other capacity to perform
services for a person or entity other than the Company.

3



--------------------------------------------------------------------------------



 



     3. Performance Measures.
          (a) Growth in Consolidated Business Unit Contribution. No Cash Award
shall be earned unless the “Consolidated Business Unit Contribution” of the
Company has grown by a compounded average of at least 3% annually for the
relevant Company fiscal year or years, ending on December 31 in accordance with
the table in subsection (b). Growth in Consolidated Business Unit Contribution
(“Growth”) shall be determined beginning with fiscal year 2007 by reference to
an increase in the Consolidated Business Unit Contribution of the Company over
the Company’s Consolidated Business Unit Contribution for fiscal year 2006.
“Consolidated Business Unit Contribution” shall mean consolidated net revenue,
less professional compensation, other costs of service, and sales, general and
administrative expense (excluding stock compensation expense, bonus expense,
interest expense and infrastructure expense). The Committee shall review and
approve annually each fiscal year’s Consolidated Business Unit Contribution of
the Company, including any such adjustments as the Committee shall deem
necessary or appropriate to measure compound average growth in Consolidated
Business Unit Contribution on a comparable basis.
          (b) Table. The following percentages of the Cash Award shall be earned
upon attainment of Growth of at least 3% on a compounded average annual basis,
by the end of the relevant Company fiscal year or years as specified below.

                          Fiscal Year(s)   2007   2008   2009
Compounded Average Annual Growth
    ≥3 %     ≥3 %     N/A  
Incremental Percentage of Cash Award Earned
    50 %     50 %     N/A  

                          Fiscal Year(s)   2007   2008   2008-2009
Compounded Average Annual Growth
    ≥3 %     ≤3 %     ≥3 %
Incremental Percentage of Cash Award Earned
    50 %     0       50 %

                          Fiscal Year(s)   2007   2007-2008   2009
Compounded Average Annual Growth
    ≤3 %     ≥3 %     N/A  
Incremental Percentage of Cash Award Earned
    0       100 %     N/A  

4



--------------------------------------------------------------------------------



 



                          Fiscal Year(s)   2007   2008   2008-2009
Compounded Average Annual Growth
    ≤3 %     ≤3 %     ≥3 %
Incremental Percentage of Cash Award Earned
    0       0       100 %

To illustrate, assume (i) at the end of Company fiscal year 2007, annual growth
was more than 3%, (ii) at the end of Company fiscal year 2008, annual growth for
fiscal years 2007 and 2008 on a compounded average basis was less than 3% and
(iii) at the end of Company fiscal year 2009, annual growth for Company fiscal
years 2007, 2008 and 2009 on a compounded average basis equaled or exceeded 3%.
The Award Recipient would earn, subject to continued employment requirements,
(i) 50% of the Award at the end of fiscal year 2007, (ii) no part of the Award
for fiscal year 2008 and (iii) an additional 50% of the Award at the end of
fiscal 2009.
     4. Settlement of the Cash Awards.
          (a) Payment of Cash. Following a determination by the Committee that
the Performance Measures were satisfied during one or more fiscal years, the
Company shall pay to the Award Recipient, within 90 days of December 31, 2009 or
such later date as may be reasonably required by the Committee to confirm that
the Performance Measures are satisfied (the “Settlement Date”), cash equal to
the percentage of the Cash Award that has vested; provided, however, except for
settlements by reason of Death, Disability, or Change in Control, that the
Committee shall not make a determination that the Performance Measures are
satisfied until the audited financials of the Company are available for a
relevant fiscal year, each of 2007 through 2009. If settlement is delayed
because the Committee has not yet received all such audited financials, the
Settlement Date shall occur within 30 days of the date of the Committee’s
determination.
          (b) Restrictions on Cash Settlements. The payment of cash upon
settlement of a Cash Award shall be subject to and in compliance with all
applicable requirements of federal, state or foreign law and other law or
regulations or any contract or other rule of law to which the Company is
subject. No cash may be paid hereunder if the payment of such cash, in the sole
discretion of the Company’s legal counsel, would constitute a violation of any
applicable federal, state or foreign securities laws or other law or any
contract or other rule of law to which the Company is subject. The inability of
the Company to obtain from any regulatory body any

5



--------------------------------------------------------------------------------



 



authority deemed by the Company’s legal counsel to be required for the payment
of cash subject to the Cash Award shall relieve the Company of any liability
whatsoever in respect of the failure to pay such cash as to which such requisite
authority shall not have been obtained. As a condition to the settlement of a
Cash Award, the Company may require the Award Recipient to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation or contract to which the Company is subject and
to make any representation or warranty with respect thereto as may be requested
by the Company.
     5. Termination of Employment
          (a) Termination for Any Reason Prior to January 1, 2008. Upon the
Award Recipient’s termination for any reason prior to January 1, 2008, the right
to earn the Cash Award shall be automatically forfeited.
          (b) Termination After December 31, 2007.
          (i) Upon the Award Recipient’s termination by the Company other than
for Cause after December 31, 2007, the Award Recipient shall have the right to
vest in a pro rata portion of the Cash Award equal to the ratable portion of the
amount to vest at the end of the Performance Period, if the Performance Measures
are achieved. If less than 100% of the Cash Award had been earned prior to the
year of termination, the Award Recipient shall receive the portion of the Cash
Award, if any, earned in the prior year or years plus a proportion of the Cash
Award that would be earned for the remainder of the Performance Period if the
Performance Measures are achieved, in the ratio that his completed months of
service since the later of (I) the beginning of the Performance Period and
(II) the most recent fiscal yearend when an amount was earned (counting the
month of termination as a full month) bears to the number of months between the
date in clause (I) or (II), whichever is applicable, and the next fiscal yearend
when an amount is earned. To illustrate, if an Award Recipient terminates in
March 2008, and 50% of the Cash Award had been earned in 2007, he would receive
three-twelfths (25%) of the additional 50%, if the Performance Measure is met in
2008 and three-twenty-fourths (12.5%) of the additional 50%, if the Performance
Measure is met in 2009. Any such amounts earned shall be paid on the Settlement
Date.
          (ii) Upon the Award Recipient’s termination by reason of Disability,
Retirement or Death, the Award Recipient shall vest in a pro rata portion of the
Cash Award. The pro rata portion of the Cash Award shall be determined in the
same manner as provided in Section 5(b)(i) above. Amounts vested as a result of
Retirement shall be paid on the Settlement Date. Amounts vested due to Death or
Disability shall be paid within 30 days of the Committee’s determination that
the Performance Measures were achieved for the year of the Award Recipient’s
Death or Disability. “Retirement” shall mean retirement under the Company’s Rule
of 70 Retirement Policy, or, if required by law, under local law. An Award
Recipient currently is eligible to retire under the Company’s Rule of 70
Retirement Policy, if the Award Recipient’s age plus “years of service” (as
determined under the Company’s 401(k) Plan or any successor to such plan) equals
or exceeds 70 as of the date of retirement.

6



--------------------------------------------------------------------------------



 



          (c) Termination for Cause.
     (i) Upon the Award Recipient’s termination for Cause, as hereinafter
defined, any Cash Award that has not been earned, vested and settled in
accordance with Section 4, shall be forfeited automatically on the date of
termination and any amounts already paid hereunder to the Award Recipient shall
be repaid to and subject to recovery by the Company.
     (ii) For all purposes of this Agreement, “Cause” shall mean the occurrence,
failure to cause the occurrence or failure to cure after the occurrence (when a
cure is permitted), as the case may be, of any of the following circumstances
after the Award Recipient’s receipt of written notification from the General
Counsel which includes a detailed description of the claimed circumstance:
(i) the Award Recipient’s embezzlement, misappropriation of corporate funds, or
the Award Recipient’s material acts of dishonesty; (ii) the Award Recipient’s
commission or conviction of any felony or of any misdemeanor involving moral
turpitude, or entry of a plea of guilty or nolo contendere to any felony or
misdemeanor involving moral turpitude; (iii) the Award Recipient’s engagement,
without a reasonable belief that his action was in the best interests of the
Company, in any activity that could harm the business or reputation of the
Company in a material manner; (iv) the Award Recipient’s willful failure to
adhere to the Company’s material corporate codes, policies or procedures that
have been communicated to him; (v) the Award Recipient’s material breach of any
provision of the Managing Director Agreement entered into by the Award Recipient
and the Company to the extent applicable or (vi) the Award Recipient’s violation
of any statutory or common law duty or obligation to the Company, including,
without limitation, the duty of loyalty; provided, however, that in the case of
subsections (iii), (iv), (v) and (vi), the Company shall provide the Award
Recipient with the opportunity to cure any Cause event during the 15-day period
after his receipt of written notice describing the Cause event; provided,
however, that a Cause event shall be considered to be cured only if all adverse
consequences of the Cause event have been fully remedied.
          (d) Voluntary Termination for Reasons Other Than Disability or
Retirement Prior to Settlement. Upon the Award Recipient’s voluntary termination
of employment for reasons other than Disability or Retirement prior to the
Settlement Date, any portion of the Cash Award previously earned as well as the
right to earn any portion of the Cash Award shall be automatically forfeited.
          (e) Non-Competition and Non-Solicitation. If the Award Recipient
should violate the Non-Competition or Non-Solicitation provisions of Section
2(b) hereof within a period of two years following the Award Recipient’s
termination of employment for any reason, any amounts remaining payable to the
Award Recipient under the Award Notice and this Agreement shall be forfeited. In
addition, any amounts already paid hereunder to the Award Recipient shall be
repaid to and subject to recovery by the Company.

7



--------------------------------------------------------------------------------



 



     6. Withholding Taxes.
          (a) In General. The Company shall withhold from any payment under
Section 4 the amount of any federal, state, local or foreign taxes required by
law to be withheld with respect to the settlement of the Cash Award.
     7. Change in Control.
          (a) Plan Provisions. The provisions of Section 7.8(a)(i) and (ii) of
the Plan shall not apply to this Award.
          (b) General.
                (i) In the event of a Change in Control, any Cash Award that has
been previously earned, but not settled, shall be assumed by the acquiring or
successor Person and settled in accordance with Section 4 and Section 5. Upon a
Change in Control, the Performance Measures shall be deemed fully satisfied and
the successor or acquiring company shall assume and settle in accordance with
Section 4 and Section 5, the portion of the amount of the Cash Retention Award
that could be earned at the next scheduled date (December 31, 2007 or 2008, as
the case may be) but not more than 50% of the Cash Retention Award.
                (ii) Notwithstanding the foregoing or any other provision of
this Agreement or the Plan, in the event of a Change in Control constituting a
sale or transfer of all or substantially all of the assets of the Company on a
consolidated basis in any transaction or series of related transactions to two
or more unaffiliated Persons wherein the Company continues in existence after
such Change in Control and actively continues the conduct of its ongoing
business, the Performance Measures shall not be deemed fully satisfied, the Cash
Retention Award shall remain outstanding on its original terms and the Company
shall remain responsible for the settlement of any vested portion of the Cash
Retention Award in accordance with the existing terms and conditions of the Cash
Retention Award. If the Cash Retention Award shall remain outstanding and remain
the responsibility of the Company after the occurrence of any such Change in
Control and, as a result of such Change in Control, the Company shall cease to
own, immediately following such Change in Control, total assets equal to at
least 50% of the total assets of the Company immediately prior to the
transaction that resulted in such Change in Control, the Performance Measures
shall be deemed fully satisfied and shall be settled otherwise in accordance
with the provisions of Section 7(b)(i).
     8. No Employment Rights. The Award Recipient acknowledges that the Award
Recipient’s employment is “at will” and is for no specified term. Nothing in the
Award Notice or this Agreement shall confer upon the Award Recipient any right
to continue in the employment of the Company or interfere in any way with any
right of the Company to terminate the Award Recipient’s employment at any time.
     9. Nontransferability of Cash Awards. Neither the Award Notice, this
Agreement nor any of the Cash Awards subject to this Agreement shall be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Award Recipient or the
Award Recipient’s beneficiary, except transfer by will or by the laws of descent
and distribution. All rights with respect to the

8



--------------------------------------------------------------------------------



 



Agreement shall be exercisable during the Award Recipient’s lifetime only by the
Award Recipient or the Award Recipient’s guardian or legal representative.
     10. Amendment. The Committee may amend the Award Notice or this Agreement
at any time; provided, however, that no such amendment may adversely affect the
Award Recipient’s rights under the Award Notice or this Agreement without the
consent of the Award Recipient, except to the extent such amendment is
reasonably determined by the Committee, in its sole discretion, to be necessary
to comply with applicable law or to prevent a detrimental accounting impact. No
amendment or addition to the Award Notice or this Agreement shall be effective
unless in writing.
     11. Waivers; Exceptions. Any provision or requirement of the Award Notice
or this Agreement may be waived and any exception to the terms of this Agreement
may be granted, in each case, generally or specifically, in whole or in part,
and subject to any conditions, by the Committee or the Chief Executive Officer
of the Company.
     12. Administration of the Award Notice and this Agreement. All questions of
interpretation concerning the Award Notice and this Agreement shall be
determined by the Committee. All determinations by the Committee shall be final
and binding upon all persons having an interest in the award.
     13. Binding Effect. This Agreement and the Award Notice shall inure to the
benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer set forth herein, be binding upon the Award Recipient
and the Award Recipient’s heirs, executors, administrators, guardians, legal
representatives, successors and assigns.
     14. Integrated Documents. The Award Notice, this Agreement and the Plan
constitute the entire understanding and agreement of the Award Recipient and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations
or warranties among the Award Recipient and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the Award Notice
and the Agreement shall survive any settlement of the award and shall remain in
full force and effect.
     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, other than the conflict of
laws principles thereof.
     16. Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
     17. Section 409A Compliance. The provisions of this Agreement may be
modified, with the approval of the Committee, to the extent necessary to comply
with the requirements of section 409A of the Code and the final regulations
issued thereunder, so as to avoid adverse tax consequences to the Award
Recipient.

9



--------------------------------------------------------------------------------



 



EXHIBIT A
Competitive Businesses
( Includes Parent Companies, Subsidiaries, and Successor Entities )

•   Accenture   •   Answerthink   •   Anteon   •   Bain   •   Booz Allen   •  
Cambridge Technology Partners (CTP)   •   Cap Gemini   •   Computer Sciences
Corp (CSC)   •   Covansys   •   Deloitte Consulting   •   EDS   •   Ernst &
Young   •   Fujitsu   •   Hewlett-Packard   •   IBM   •   InfoSys   •   KPMG LLP
  •   Lucent Technologies   •   Maximus   •   McKinsey   •   Oracle   •  
Pricewaterhouse Coopers   •   SAP   •   Satyam   •   Tata   •   Unisys   •   US
Web   •   Wipro

10